DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 17 February 2021 have incorporated the allowable subject matter of claim 14 in independent claim 8. 
Allowable Subject Matter
Claims 8, 9, 12, 13, 18-23, 25 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the generator control device of claim 8, specifically comprising:
a timer which measures a period of time needed from a time vehicle generator control device is powered on until the determination by the diagnostic circuit is made, wherein the nonvolatile programmable ROM, based on the shared terminal setting data being rewritten, control the switching between the interface circuits to be connected to the shared terminal, based on the rewritten shared terminal setting data, after the timer expires after a next powering on of the vehicle generator control device, in the context of the other components in the claim.
The remaining claims are allowed due to their dependency to claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN GUGGER/           Primary Examiner, Art Unit 2832